     Case 2:19-cv-01338-WBS-KJN Document 98 Filed 07/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS,                                   No. 2:19-cv-1338 WBS KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    DR. CHRISTINE BARBER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, with a civil rights action. The matter was

18   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

19   302. On July 6, 2020, plaintiff moved to recuse the undersigned magistrate judge pursuant to 28

20   U.S.C. § 144. (ECF No. 95). As discussed below, plaintiff’s motion is denied.

21   I. Legal Standards

22          Federal law provides that a party may seek recusal of a judge based on bias or prejudice.

23                 Whenever a party to any proceeding in a district court makes and
                   files a timely and sufficient affidavit that the judge before whom the
24                 matter is pending has a personal bias or prejudice either against him
                   or in favor of any adverse party, such judge shall proceed no further
25                 therein, but another judge shall be assigned to hear such proceeding.
26                 The affidavit shall state the facts and the reasons for the belief that
                   bias or prejudice exists, and shall be filed not less than ten days
27                 before the beginning of the term at which the proceeding is to be
                   heard, or good cause shall be shown for failure to file it within such
28                 time. A party may file only one such affidavit in any case. It shall be
                                                       1
     Case 2:19-cv-01338-WBS-KJN Document 98 Filed 07/14/20 Page 2 of 3

 1                    accompanied by a certificate of counsel of record stating that it is
                      made in good faith.
 2

 3   28 U.S.C. § 144.

 4          The standard for recusal under 28 U.S.C. § 144 is “‘whether a reasonable person with

 5   knowledge of all the facts would conclude that the judge’s impartiality might reasonably be

 6   questioned.’” Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (quoting United States v.

 7   Nelson, 718 F.2d 315, 321 (9th Cir. 1983)). To provide adequate grounds for recusal, the

 8   prejudice must result from an extrajudicial source since a judge’s previous adverse ruling alone is

 9   not sufficient for recusal. See id.

10          Section 144 expressly conditions relief upon the filing of a timely and legally sufficient

11   affidavit. A judge who finds the affidavit legally sufficient must proceed no further under Section

12   144 and must assign a different judge to hear the matter. See 28 U.S.C. § 144; United States v.

13   Sibla, 624 F.2d 864, 867 (9th Cir. 1980). Nevertheless, where the affidavit is not legally

14   sufficient, the judge at whom the motion is directed can determine the matter. See United States

15   v. Scholl, 166 F.3d 964, 977 (9th Cir. 1999) (citing Toth v. Trans World Airlines, Inc., 862 F.2d

16   1381, 1388 (9th Cir. 1988) (holding that only after determining the legal sufficiency of a Section

17   144 affidavit is a judge obligated to reassign decision on merits to another judge)). If the affidavit

18   is legally insufficient, then recusal can be denied. See United States v. $292,888.04 in U.S.

19   Currency, 54 F.3d 564, 566 (9th Cir. 1995).

20   II. Discussion

21          Plaintiff claims that the undersigned displays “grandiose bias/impartialness [sic]” “who

22   willfully acquiesces to misconduct and criminal actions of defendants.” (ECF No. 95 at 1.)

23   Specifically, plaintiff first claims that despite defendants’ ongoing criminal acts against plaintiff,

24   the undersigned “admittedly ‘turns a blind eye’ to” such crimes because this is a “civil” action,

25   not a “criminal” action. (ECF No. 95 at 2, citing ECF No. 85 at 3.) Second, plaintiff complains

26   that the undersigned “continues to ‘ignore’ plaintiff’s pleading, but answers the defense, citing the

27   court’s order requiring the defendant to address plaintiff’s ‘opportunity’ to exercise,” allegedly

28   ignoring plaintiff’s assertion that he “can’t exercise” due to the pain, and then failed to respond to
                                                         2
     Case 2:19-cv-01338-WBS-KJN Document 98 Filed 07/14/20 Page 3 of 3

 1   plaintiff’s subsequent notice of this error. (ECF No. 94 at 2-3.) Third, plaintiff complains that

 2   the court disregarded plaintiff’s two notices that he was not served with defendants’ response to

 3   the court’s order requesting briefing on plaintiff’s motion for injunctive relief. (ECF No. 94 at 3.)

 4             Plaintiff’s second motion for recusal is again based on court rulings and the manner in

 5   which this court handled plaintiff’s case. Such issues are not proper grounds to disqualify a judge

 6   for bias and prejudice. As the United States Supreme Court has noted, “judicial rulings alone

 7   almost never constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510

 8   U.S. 540, 555 (1994). Instead, the judicial rulings are a basis for appeal, not recusal. See id. (“In

 9   and of themselves . . . [judicial rulings] cannot possibly show reliance upon an extrajudicial

10   source; and can only in the rarest circumstances evidence the degree of favoritism or antagonism

11   required . . . when no extrajudicial source is involved. Almost invariably, they are proper grounds

12   for appeal, not for recusal.”); Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999) (“Leslie’s

13   allegations stem entirely from the district judge’s adverse rulings. That is not an adequate basis

14   for recusal.”) (citations omitted).

15             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to recuse the undersigned

16   (ECF No. 95) is denied.

17   Dated: July 14, 2020

18

19

20
     /wilk1338.recuse2
21

22

23

24

25

26
27

28
                                                         3
